DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8-12, 14, 17-19, 21-27 are allowed
The following is an examiner’s statement of reasons for allowance:
The Examiner determined the claim amendments overcome the cited prior art in the previous rejection. An updated search found the closest prior art to be Grubbs (U.S. 20070006077) which teaches the presentation of media on particular sectors of a billboard shown in Figure 3 and DeLorean (U.S. Pub. No. 20140070963) which teaches the presentation of signs within the line of sight of drivers in Figures 2B-2D and 2K. The closest NPL found was “Advertising on Public Display Networks” which teaches the display presenting varying information in different section of the billboard. For example, informative content combined with advertising content. 
However the combination and updated search does not disclose, “receiving, by the one or more devices, information indicating that the particular license plate has been visually detected, by a second set of video input devices that have a field of view that includes a second region, as being present on a particular vehicle in a particular lane of a road in the second region, wherein a billboard device is within a line of sight of the second region, wherein the billboard device is polarized such that a plurality of different polarized display areas are visible to different lanes of the road; identifying, by the one or more devices and based on the information indicating that the particular license plate 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/25/2021